UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 29, 2017 or ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-21196 Destination Maternity Corporation (Exact name of registrant as specified in its charter) Delaware 13-3045573 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 232 Strawbridge Drive
